
	
		II
		111th CONGRESS
		1st Session
		S. 2315
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brown (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  1,3-bis(4-Aminophenoxy)benzene.
	
	
		1.1,3-Bis(4-aminophenoxy)benzene
			 (RODA)
			(a)In
			 generalHeading 9902.05.15 of subchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States (relating to
			 1,3-bis(4-Aminophenoxy)benzene (RODA)) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
